—In an action to recover damages for medical malpractice, etc., the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated July 19, 1991, which, upon a jury verdict finding the defendants not at fault, is in favor of the defendants.
Ordered that the judgment is affirmed, with one bill of costs.
On appeal, the plaintiff seeks reversal of the judgment and a new trial because of alleged errors of law, as well as in the interest of justice on the ground that she was denied a fair trial.
The plaintiff was not denied a fair trial. The alleged errors did not affect the verdict and, even if properly characterized as errors, are harmless (see, Walker v State of New York, 111 AD2d 164, 165; CPLR 2002).
Additionally, although the issue was not properly briefed as a claim on this appeal, we find it appropriate to note that the verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.